DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS), submitted on 15 July 2022, has been considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 25 July 2022. As directed by the amendment: claim 1 has been amended, claim 39 has been added, claims 37-38 have been canceled. Thus claims 1-6, 21-22, 27-36, and 39 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(a) rejection previously set forth in the Final Office Action mailed 24 May 2022.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. Regarding amended independent claim 1, the examiner points to the response to arguments in the Advisory Action mailed 12 August 2022. Regarding the arguments to the amended claim 39, upon further consideration, the examiner notes that to include the distances as claimed in the dithering of the motor of modified G. Morris et al. would be an obvious modification as explained further in the rejection of claim 39 below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 21-22, 30-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Tojo et al. (US 2012/0071828 A1) and Wang et al. (US 2007/0058412 A1). 
Regarding claim 1, G. Morris et al. discloses an infusion system (Fig 1) comprising: a modular syringe pump (30 Fig 1, See modular connectivity of the syringe pump 30 in Figs 11 and 12, [0055] “a modular patient care system”), comprising: a receptacle for receiving a syringe (34 Fig 1), the syringe comprising a barrel (36 Fig 1) and a plunger (52 Fig 1) having a stopper (50 Fig 1); a drive head (54 Fig 1) for advancing the plunger within the barrel, the drive head comprising: a recess (88 Fig 3); and a contact plate (70 Fig 3) disposed in the recess, the contact plate configured to engage a push-button (46 Fig 7) of the plunger; a drive mechanism ([0002], “a screw drive mechanism such as a split nut” [0052]) coupled to the drive head ([0002] “A syringe plunger driver is connected to the screw drive mechanism”); a drivetrain ([0002] “an elongated lead screw”) configured to engage the drive mechanism ([0002] “a split nut that translates the rotational motion of the lead screw into linear motion”) and a motor ([0002] “lead screw rotated by a motor”, [0046] “the motor”); and a programming module (152 Fig 11) configured to control and communicate with the syringe pump ([0055] “programming and communications”), wherein the modular syringe pump is configured to be one of mounted to the programming module and mounted to another modular syringe pump ([0055] Figs 11 & 12), wherein the controller is configured to provide a parameter to the modular syringe pump ([0031]” The buttons 78 may allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters.”).
However, G. Morris et al. fails to disclose a vibration device for applying mechanical vibration between the barrel and the plunger; and the motor configured to dither the drive head, the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance to reduce a gap size between the drivetrain and the drive mechanism and wherein the programming module is configured to provide a parameter to the modular syringe pump.
G. Morris et al. teaches the embodiment of the syringe pump mounted to the programming module, where the programming module “provides a centralized interface for the various attached modules” and “performs various functions for the pump such as programming and communications”. It would have been obvious to one of ordinary skill at the time of effective filing for the programming module of G. Morris et al. to allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters because the centralized interface would allow multiple pumps to be programmed with the parameters easier.
Tojo et al. teaches a vibration device (vibration alarm [0033]) for applying mechanical vibration between the barrel and the plunger (vibration of the alarm would necessary apply some mechanical vibration between the barrel and the plunger). It would have been obvious to one of ordinary skill at the time of effective filing for the infusion system of G. Morris et al. to include a vibration device with the limitations as taught by Tojo et al. so the user can be alerted when an internal pressure is within a warning range so action can be taken to correct it [0070].
Wang et al. teaches a motor (912 Fig 9) configured to dither the drive head ([0080] “In order to unstick one or more of the moving parts of the medical pump 10, the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive can be performed, which can be referred to as "dithering," in order to unstick the delivery, as is shown in circle 1108 in FIG. 11.”), the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance (See 1st 2nd and 3rd distances in annotated Fig 11 below) to reduce a gap size between the drivetrain (908 Fig 9) and the drive mechanism (any tolerance gap present between the drive components would be closed during the dithering in order to produce the movement in the pump drive).
  
    PNG
    media_image1.png
    426
    692
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the system of modified G. Morris et al. to include the drive components and the dithering as taught by Wang et al. to “unstick one or more of the moving parts of the medical pump” [0080].
Regarding claim 2, modified G. Morris et al. teaches the infusion system of claim 1. G. Morris et al. further teaches further comprising a sensor (75 Fig 3 [0030] “Force detector”) for detecting a characteristic of advancement of the plunger within the barrel (increase in pressure due to an occlusion is detected by the force sensor [0030]).
Regarding claim 3, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the sensor is a force sensor ([0030] “a force sensor”).
Regarding claim 4, modified G. Morris et al. teaches the infusion system of claim 2. Tojo et al. further teaches wherein the vibration device is programmed to applying mechanical vibration between the barrel and the plunger in response to detection of the characteristic (the vibration is applied in response to detection of pressure in the vial [0070]).  
Regarding claim 5, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the characteristic indicates when advancement of the drive head does not result in advancement of the plunger within the barrel (the force sensor 75 Fig 3 would detect when advancement of the drive head does not result in advancement of the plunger within the barrel as it detects occlusions in the fluid line).
Regarding claim 21, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the characteristic indicates a friction between the barrel and the plunger (the force sensor 75 Fig 3 would indicate a friction between the barrel and the plunger).
Regarding claim 22, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device comprises a haptic device (vibration generators are haptic devices).
Regarding claim 30, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger only prior to the drive head applying a force to the plunger (the vibration device is fully capable of applying mechanical vibration at any point during use of the system including only prior to the drive head applying a force to the plunger).
Regarding claim 31, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger only during the time the drive head applies a force to the plunger (the vibration device is fully capable of applying mechanical vibration at any point during use of the system including only during the time the drive head applies a force to the plunger).
Regarding claim 32, modified G. Morris et al. teaches the infusion system of claim 1. Tojo et al. further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger only after the drive head applies a force to the plunger (the vibration device is fully capable of applying mechanical vibration at any point during use of the system including only after the drive head applies a force to the plunger).
Regarding claim 33, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. fails to teach wherein the motor is a stepper motor.
Wang et al. teaches wherein a motor is a stepper motor (912 Fig 9). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the motor of modified G. Morris et al. to be a stepper motor as taught by Wang et al. since stepper motors are reliable and repeatable.
Regarding claim 34, modified G. Morris et al. teaches the infusion system of claim 1. G. Morris et al. further teaches the drive system includes a half-nut ([0052] “split nut”) of the drive head engaged with teeth of a main drive shaft ([0052] “lead screw”).  The dithering of Wang et al. is configured to ensure engagement of a half-nut of the drive head with teeth of a main drive shaft (the dithering would ensure engagement by reciprocating the drive shaft enough to produce a detectable dither) by closing a gap between a lead screw of the main drive shaft and the half-nut of the drive head (any tolerance gap present between the components would be closed during the dithering).  
Regarding claim 35, modified G. Morris et al. teaches the  infusion system of claim 1. Wang et al. teaches wherein the net movement of the first, second and third distances returns the drive head to its original position (see the three distances returning to the same position in annotated Fig 11 below) and does not produce any fluid flow from the syringe (In Fig 11, the fluid flow from the syringe is shown along the y intercept, as is explained regarding a change between the values at 1100 and 1104 [0080], and the fill of the vial on the y intercept in Fig 10;  the fill of the vial is shown at the same position at the beginning and at the end of the dithering process indicating that there is no fluid flow from the syringe).
  
    PNG
    media_image2.png
    658
    1070
    media_image2.png
    Greyscale

Regarding claim 36, modified G. Morris et al. teaches the  infusion system of claim 1. Wang et al. teaches wherein a degree and direction of the first, second and third distances have a combined net distance of zero (See the net distance of zero in the annotated Fig 11 below).

    PNG
    media_image2.png
    658
    1070
    media_image2.png
    Greyscale

Regarding claim 39, modified G. Morris et al. teaches the  infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the first distance is in a range of 0.25 to 0.5 mm, the second distance is in a range of 0.5 to 1.0 mm and the third distance is in a range of 0.25 to 0.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified G. Morris et al. to have the first distance is in a range of 0.25 to 0.5 mm, the second distance is in a range of 0.5 to 1.0 mm and the third distance is in a range of 0.25 to 0.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified G. Morris et al. would not perform differently with the claimed distances; the motor of G. Morris et al. moving the claimed distances would overcome any gaps present between the drivetrain and the drive mechanism and would result in dithering as taught by Wang et al. Further, applicant places no criticality on the ranges claimed, indicating the distances must simply be enough to overcome the gap between the drivetrain and the drive mechanism (specification [0051]).
Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Wang et al. (US 2007/0058412 A1).
Regarding claim 1, G. Morris et al. discloses an infusion system (Fig 1) comprising: a modular syringe pump (30 Fig 1, See modular connectivity of the syringe pump 30 in Figs 11 and 12, [0055] “a modular patient care system”), comprising: a receptacle for receiving a syringe (34 Fig 1), the syringe comprising a barrel (36 Fig 1) and a plunger (52 Fig 1) having a stopper (50 Fig 1); a drive head (54 Fig 1) for advancing the plunger within the barrel, the drive head comprising: a recess (88 Fig 3); and a contact plate (70 Fig 3) disposed in the recess, the contact plate configured to engage a push-button (46 Fig 7) of the plunger, a drive mechanism ([0002], “a screw drive mechanism such as a split nut” [0052]) coupled to the drive head ([0002] “A syringe plunger driver is connected to the screw drive mechanism”); a drivetrain ([0002] “an elongated lead screw”) configured to engage the drive mechanism ([0002] “a split nut that translates the rotational motion of the lead screw into linear motion”); and a motor ([0046] “the motor”); and a programming module (152 Fig 11) configured to control and communicate with the syringe pump ([0055] “programming and communications”), wherein the modular syringe pump is configured to be one of mounted to the programming module and mounted to another modular syringe pump ([0055] Figs 11 & 12), wherein the controller is configured to provide a parameter to the modular syringe pump ([0031]” The buttons 78 may allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters.”). However, G. Morris et al. fails to disclose a vibration device for applying mechanical vibration between the barrel and the plunger, and the motor configured to dither the drive head, the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance to reduce a gap size between the drivetrain and the drive mechanism, wherein the programming module is configured to provide a parameter to the modular syringe pump.
G. Morris et al. teaches the embodiment of the syringe pump mounted to the programming module, where the programming module “provides a centralized interface for the various attached modules” and “performs various functions for the pump such as programming and communications”. It would have been obvious to one of ordinary skill at the time of effective filing for the programming module of G. Morris et al. to allow the operator to program the pump 30 for the flow rate, the volume to be infused, and other pump parameters because the centralized interface would allow multiple pumps to be programmed with the parameters easier.	Wang et al. teaches a vibration device (30, 40, 904 and 912 Fig 9, the vibration device of Wang et al. is made up of several parts including the motor components, the processing unit and power supply, they are all required to produce a vibration) for applying mechanical vibration between the barrel and the plunger (the motor components 904 and 912 transfer the force to the plunger 916 and the barrel 900 which includes a mechanical vibration generated by the motor [0080]), and the motor configured to dither the drive head (the end of the plunger 916 Fig 9 closest to the motor is dithered by the motor, [0080] “In order to unstick one or more of the moving parts of the medical pump 10, the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive can be performed, which can be referred to as "dithering," in order to unstick the delivery, as is shown in circle 1108 in FIG. 11.”), the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance (See 1st 2nd and 3rd distances in annotated Fig 11 below, “Additional successive forward and then reverse movements of the pump drive” [0080]) to reduce a gap size between the drivetrain (908 Fig 9) and the drive mechanism (any tolerance gap present between the drive components would be closed during the dithering in order to produce the movement in the pump drive).

 
    PNG
    media_image2.png
    658
    1070
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the device of G. Morris et al. to include the vibration device and dithering as taught by Wang et al. to “unstick one or more of the moving parts of the medical pump” [0080].
	Regarding claim 27, modified G. Morris et al. teaches the infusion system of claim 1. Wang et al. further teaches wherein the motor (912 Fig 9) is operationally coupled to the drive head (916 Fig 9), wherein the vibration device (904 and 912 Fig 9) comprises the motor (912 Fig 9).  
Claims 6, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Tojo et al. (US 2012/0071828 A1), Wang et al. (US 2007/0058412 A1), and Ebner (US 2020/0276391 A1). 
Regarding claim 6, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the vibration device is connected to the plunger.  
Ebner teaches wherein the vibration device is connected to the plunger ([0090] “attached to the piston”). It would have been obvious to one of ordinary skill at the time of effective filing for the vibration device of modified G. Morris et al. to be connected as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Regarding claim 28, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the vibration device is connected to the plunger and the barrel.
Ebner teaches wherein the vibration device is connected to the plunger and the barrel ([0090] “a first vibration generator may be attached to the barrel and a second vibration generator may be attached to the piston”). It would have been obvious to one of ordinary skill at the time of effective filing for the vibration device of modified G. Morris et al. to be connected as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Regarding claim 29, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. is silent to wherein the vibration device is connected to the barrel.
Ebner teaches wherein the vibration device is connected to the barrel ([0090] “a first vibration generator may be attached to the barrel”). It would have been obvious to one of ordinary skill at the time of effective filing for the vibration device of modified G. Morris et al. to be connected as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783